Title: From Thomas Jefferson to Philippe-Denis Pierres, 12 January 1787
From: Jefferson, Thomas
To: Pierres, Philippe-Denis



Sir
Paris 12me. Janvier 1787.

M. Jefferson prie Monsieur Pierre de vouloir bien lui envoyer les feuilles qu’il a eu la bonté de faire imprimer pour lui. Il a l’honneur de lui demander s’il seroit possible de procurer pour la presse d’imprimerie que Monsieur Pierre a eu la complaisance de se  charger de faire faire pour M. Jefferson, les characteres charmantes de Didot, de deux grandeurs, c’est à dire, de la plus petite, et de la Moyenne? Si M. Jefferson demanderoit des Messrs. Foulis de Glasgow, des characteres Grecques, est il bien sur qu’on pourroit les accommoder à une presse quelconque? Dans ce cas M. Jefferson prieroit Monsr. Pierre de vouloir bien lui indiquer la nombre de chaque caractere qu’il doit faire venir de ces Messieurs.
